FIFTH DIVISION
                               MCFADDEN, P. J.,
                             GOBEIL and PINSON, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                       May 31, 2022




In the Court of Appeals of Georgia
 A22A0139. BAREFOOT v. DENSON.

      MCFADDEN, Presiding Judge.

      Dustin Barefoot sued Armond Denson seeking damages for personal injuries

he suffered when Denson struck him with his car. A jury returned a defense verdict,

and the trial court denied Barefoot’s motion for new trial. Barefoot then filed this

appeal. Barefoot argues that the trial court erred by denying his motion for directed

verdict, but we hold that the trial court properly submitted the case to the jury for

resolution. Barefoot argues that the trial court erred by charging the jury on

assumption of risk, but we hold that some evidence supported the charge so the trial

court did not err. Barefoot argues that the trial court erred by denying his motion in

limine, but he has not shown that the trial court abused his discretion. Barefoot argues
that the trial court erred by allowing a written copy of the jury instructions to go out

with the jury, but OCGA § 9-10-5 (b) explicitly allows that action. So we affirm.

        1. Evidence presented at trial.

        Defendant Denson was driving his car to attend a birthday party in a gated

subdivision. Denson did not have the transponder that lifted the gate arm to enter the

subdivision. He waited by the gate for another vehicle to enter so that he could follow

that vehicle through the gate.

        A truck drove up to the gate, and Denson followed it in. Mike Bradley was the

driver of the truck; plaintiff Barefoot and Andrew Hammock were passengers.

Bradley stopped the truck after he passed through the gate so that the gate arm would

descend onto Denson’s car and prevent Denson from entering into the subdivision.

Denson reached through his car window, lifted the gate arm, and drove through the

gate.

        The evidence as to what happened next is in sharp conflict. Denson testified

that he was driving down the road in the subdivision behind the truck, which was

going slow, veering, and stopping in front of Denson, as if to prevent him from

passing. The vehicles reached a stop sign, and Denson yelled profanity and used a



                                           2
rude hand gesture at the truck. The truck turned right, and Denson went straight. The

truck turned around and began following Denson.

      Barefoot, on the other hand, testified that as the vehicles reached the stop sign,

Denson threw an object at the truck, so Bradley reversed, turned around, and began

pursuing Denson. Denson denied throwing an object at the truck.

      In any event, the parties agree that Bradley began following Denson; that

Denson drove into a cul-de-sac; and that the truck pulled into the cul-de-sac.

      Denson testified that the truck turned sideways to block his exit. Barefoot and

Hammock, the other passenger in Bradley’s truck, denied that the truck blocked

Denson’s exit. It is not disputed that Barefoot and Hammock exited the truck and

approached Denson’s car.

      According to Denson, his car was still slowly moving—at about five or ten

miles per hour—as the men approached it. Denson testified that Barefoot approached

the driver’s side of Denson’s car, slapped Denson’s window, and asked him to stop

his car. Meanwhile, according to Denson, Hammock jumped on Denson’s hood.

Denson fish-tailed his car to throw off Hammock. According to Denson, he did not

realize it at the time, but his car hit Barefoot. The impact broke Barefoot’s leg.



                                          3
      Barefoot and Hammock testified instead that Barefoot walked behind Denson’s

car to get his license plate number and that Denson reversed his car into Barefoot and

then drove off.

      2. Directed verdict.

      Barefoot argues that the trial court erred by denying his motion for directed

verdict on the issue of Denson’s fault. He contends that the uncontradicted evidence

showed that Denson was negligent and negligent per se. We hold that the trial court

properly submitted the case to the jury.

      A trial court shall grant a directed verdict “[i]f there is no conflict in the

evidence as to any material issue and the evidence introduced, with all reasonable

deductions therefrom, shall demand a particular verdict. . . .” OCGA § 9-11-50 (a).

“On appeal from the denial of a motion for a directed verdict, we construe the

evidence in the light most favorable to the party opposing the motion, and the

standard of review is whether there is any evidence to support the jury’s verdict.”

Brown v. Tucker, 337 Ga. App. 704, 720 (8) (788 SE2d 810) (2016) (citation and

punctuation omitted).

      As detailed above, much of the evidence was strongly contested, but some

evidence supports the jury’s defense verdict in Denson’s favor. The jury could have

                                           4
found that Barefoot was more at fault than Denson when he approached Denson’s

moving car and got close enough to slap the window, as Denson testified. And the

trial court instructed the jury that should it find Barefoot’s negligence equal to or

greater than Denson’s, then Barefoot could not recover. See OCGA § 51-12-33 (g)

(“the plaintiff shall not be entitled to receive any damages if the plaintiff is 50 percent

or more responsible for the injury or damages claimed”).

       We also disagree with Barefoot’s argument on appeal that he was entitled to

a directed verdict on the issue of fault relating to a claim for negligence per se for

Denson’s violation of OCGA § 40-6-270 (a) (“The driver of any vehicle involved in

an accident resulting in injury to . . . any person . . . shall immediately stop such

vehicle at the scene of the accident. . . .”). Barefoot did not assert a claim for

negligence per se in his complaint, and he did not state this ground in his motion for

directed verdict. “A motion for a directed verdict shall state the specific grounds

therefor[,]” OCGA § 9-11-50 (a), “to assure that the trial court has an adequate basis

for its decision.” Southern Land Title v. North Ga. Title, 270 Ga. App. 4, 7 (2) (606

SE2d 43) (2004) (citation and punctuation omitted). Because Barefoot did not state

this ground in his motion for directed verdict, he cannot raise it on appeal. Southern

Land Title, 270 Ga. App. at 7 (2).

                                            5
      3. Assumption of risk.

      Barefoot argues that the trial court erred by charging the jury on assumption

of risk because no evidence supported such a charge. We disagree.

             There need be only slight evidence supporting the theory of the
      charge to authorize a requested jury instruction. . . . For the purposes of
      this appeal, we need not decide as a matter of law whether [Barefoot]
      assumed a risk that led to his injury; we must decide only whether there
      was slight evidence to support the jury instruction regarding assumption
      of the risk.


Daly v. Berryhill, 308 Ga. 831, 833-834 (843 SE2d 870) (2020).

      Barefoot argues that an assumption-of-risk instruction was improper, given a

complete absence of evidence that he knew of the specific risk of being hit by

Denson’s car since Denson did not blow his horn or give any warning, and since

Barefoot was at the side of the car, not in front of it. We must “consider an objective

common sense standard in assessing whether a plaintiff had knowledge of a risk.

[Indeed,] some risks are so clear that we impute knowledge of the risk to the plaintiff,

so long as the plaintiff is competent.” Daly, 308 Ga. at 835.




                                           6
      According to Denson’s testimony, Barefoot exited the truck that had been

chasing Denson through the subdivision, walked up to Denson’s moving car, and got

close enough to slap the window.

      [A] competent adult like [Barefoot] cannot blind himself to the obvious
      risk of [closely approaching a moving car]. There thus was at least slight
      evidence that [Barefoot] knew that [his action] posed a risk of serious
      physical injury, and that he voluntarily exposed himself to that risk. The
      trial court did not err in giving the requested jury instruction.


Daly, 308 Ga. at 836.

      4. Motion in limine.

      Barefoot argues that the trial court erred by denying a motion in limine. “We

review the trial court’s grant or denial of a motion in limine for abuse of discretion.”

State v. Stephens, 307 Ga. 615, 616 (837 SE2d 830) (2020). Barefoot has not shown

an abuse of discretion.

      In his written motion in limine, Barefoot sought to exclude from trial

“[a]nything that would tend to make race an issue in the case.” Initially, the court did

not rule on the motion, stating that he would revisit the motion in limine at a hearing

prior to trial. Apparently, at some point, the court heard arguments of counsel




                                           7
concerning the motion, although no transcript of any hearing on the motion is

included in the record on appeal. Ultimately, the trial court denied the motion.

       Barefoot’s motion in limine “was so vague and overly broad as to render it

virtually meaningless as a vehicle to decide an issue before it was raised in context

at trial.” Williams v. Harvey, 311 Ga. 439, 452-453 (2) (858 SE2d 479) (2021). And

although Barefoot may have given context to his motion when the trial court heard

argument of counsel, we do not have the benefit of a transcript. So Barefoot has not

shown that the trial court abused his discretion by denying the motion in limine. See

Witty v. McNeal Agency, 239 Ga. App. 554, 557 (2) (a) (521 SE2d 619) (1999)

(“Since the motion in limine was overly broad . . ., then it was proper to deny such

motion.”)

       5. Allowing the jury to have a copy of the jury charge.

       Barefoot argues that the trial court abused his discretion by allowing the jury

to have a written copy of the jury charge. But OCGA § 9-10-5 (b) allows it: “In any

civil action, upon motion by a party, upon request by the jury, or sua sponte, a judge

of a superior, state, or city court is authorized, but shall not be required, to reduce all

of the charge to the jury to writing and send all of the charge so reduced to writing out

with the jury during its deliberation.” See also Franklin v. State, 298 Ga. 636, 642 (4)

                                            8
(784 SE2d 359) (2016) (“trial courts clearly have the authority” to give the jury a

written copy of the court’s instructions for use in deliberations). Barefoot does not

explain why the court’s decision, permitted by the statute, amounted to an abuse of

discretion.

      6. Denial of motion for new trial.

      Barefoot argues that, for the reasons discussed above, the trial court erred by

denying his motion for new trial. As we hold that the trial court did not err for these

reasons, we also hold that the trial court did not err by denying the motion for new

trial based on these reasons.

      Judgment affirmed. Gobeil and Pinson, JJ., concur.




                                           9